      Case 1:18-cv-02430-ER Document 103 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIPPE BUHANNIC, in his personal
capacity and derivatively on behalf of the
Common Shareholders of TradingScreen and
TradingScreen,
                            Plaintiﬀ,

                    – against –

AMERICAN ARBITRATION ASSOCIATION;
MORRIS, NICHOLS, ARSHT & TUNNELL, LLP;                              ORDER
MORGAN LEWIS & BOCKIUS LLP; WEIL GOT-                           18 Civ. 2430 (ER)
SHAL AND MANGES LLP; BLOOMBERG;
GREENBERG TRAURIG LLP; CBIZ; BRUCE
ROSENTHAL; RICHARD F. ZIEGLER; GEORGE
GLUCK; EUGENE I. FARBER; TECHNOLOGY
CROSSOVER VENTURES; JOSEPH AHEARN;
PIERRE SCHROEDER; RICK KIMBALL; JAY
HOAG; PIERO GRANDI; and VICE CHANCEL-
LOR LASTER (TRAVIS LASTER),
                            Defendants.


RAMOS, D.J.:
         On September 27, 2019, this Court issued an Opinion and Order dismissing the
complaint in this case against the American Arbitration Association and its arbitrators
with prejudice. Doc. 102 at 9. `e Court dismissed the complaint as against the other
defendants without prejudice, and it ordered Buhannic to ﬁle an amended complaint by
October 18, 2019. Id. at 12. Nine months after that deadline, Buhannic has ﬁled to ﬁle

an amended complaint. Accordingly, the Clerk of Court is directed to close this case.


It is SO ORDERED.


Dated:    July 20, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
